internal_revenue_service number release date index number ---------------------------------------- ------------------------------- ------------------------------ ------------------------------------------------------------ ------------------------------------------------------------ -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ----------------- telephone number ---------------------- refer reply to cc tege eb qp4 plr-109716-18 date date legend ----------------------- taxpayer a ----------------------------- company b ----------------------------------------------------------- plan c ------- year d ------- year e testing year f ------- dear --------------- this letter responds to taxpayer a’s request dated date as supplemented by correspondence dated date submitted on its behalf by its authorized representative for a determination that company b satisfies the administrative scrutiny requirement of sec_414 of the internal_revenue_code code and the regulations thereunder the following facts and representations have been submitted under penalties of perjury in support of taxpayer a’s request in year e taxpayer a a------------------------------------------------------------------------------------ -company acquired company b company b founded in year d is a designer of ------- ---------------------------------------------------------------------------------for the ----------------- community company b provides unique products and services to the -------------------- community that are distinct from the products and services provided by taxpayer a since the acquisition company b has continued to operate autonomously and has been led by substantially the same leadership team as before the acquisition company b operates its business independently from taxpayer a while taxpayer a and company b serve some of the same customers company b enters into separate plr-109716-18 contracts with any shared customers in addition company b services customers that taxpayer a does not company b develops its own business maintains separate financial records and is managed by its own chief_executive_officer and chief financial officer company b is governed by its own board_of directors company b maintains its own human resources department employee handbook and policies and procedures company b interviews recruits and hires its own employees and utilizes its own payroll system company b maintains its own time-off policies leave of absence rules and severance plan company b maintains its own office space in a location separate from other taxpayer a entities and leases office space in its own name company b also maintains its own technology resources including its server and network whereas all other taxpayer a entities use taxpayer a’s in-house organization to provide these services company b provides its employees with a generous compensation package including maintaining plan c in order to compete for top talent in this highly specialized field the majority of company b’s direct competitors are also highly specialized companies which offer similar and in many cases nearly identical compensation packages taxpayer a represents that company b meets paragraphs through of section dollar_figure of revproc_93_41 1993_2_cb_536 rev_proc but fails to satisfy any of the standard access alternatives of paragraph of sec_3 based on the facts and representations stated above taxpayer a requests a determination under section dollar_figure of revproc_93_41 that company b satisfies the requirement of administrative scrutiny within the meaning of sec_414 of the internal_revenue_code code and sec_1_414_r_-6 for testing year f sec_414 generally provides that an employer is treated as operating qualified_separate_lines_of_business during any year if the employer operates separate lines of business for bona_fide business reasons and satisfies certain other conditions under the code if the employer is treated as operating qualified_separate_lines_of_business for the year the employer may apply the minimum coverage requirements of sec_410 including the nondiscrimination requirements of sec_401 and the minimum participation requirements of sec_401 separately with respect to employees of each qualified separate_line_of_business sec_414 provides that each separate_line_of_business must meet certain statutory requirements to be considered a qualified separate_line_of_business sec_414 requires that a line_of_business have at least employees who are not excluded under sec_414 sec_414 provides that the employer must notify the secretary that such line_of_business is being treated as separate sec_414 provides that either such line_of_business must meet the administrative plr-109716-18 scrutiny guidelines prescribed by the secretary or the employer must receive a determination from the secretary that such line_of_business may be treated as meeting administrative scrutiny sec_1_414_r_-1 provides that an employer is treated as operating qualified_separate_lines_of_business only if the employer designates its lines of business by reference to the property or services provided by each line_of_business each line_of_business is organized and operated separately from the remainder of the employer and each of these separate lines of business meets additional statutory requirements including administrative scrutiny and thus constitutes a qualified separate_line_of_business a separate_line_of_business automatically meets the administrative scrutiny requirement of sec_414 if it meets the statutory safe_harbor of sec_414 sec_1_414_r_-1 provides that a separate_line_of_business can also automatically meet the administrative scrutiny requirement of sec_414 if it meets one of the regulatory administrative scrutiny safe harbors in sec_1_414_r_-5 a separate_line_of_business that does not satisfy any of these safe harbors nonetheless satisfies the administrative scrutiny requirement if the employer requests and receives a determination from the internal_revenue_service irs under a program implemented pursuant to sec_1_414_r_-6 that the separate_line_of_business satisfies the administrative scrutiny requirement revproc_93_41 sets forth the procedures of the irs relating to the issuance of an administrative scrutiny determination which is a determination by the irs as to whether a separate_line_of_business satisfies the requirement of administrative scrutiny within the meaning of sec_1_414_r_-6 an employer may request a determination as to whether a separate_line_of_business satisfies the administrative scrutiny requirement under sec_1_414_r_-6 for a specified testing year as defined in sec_1_414_r_-11 with respect to a separate_line_of_business described in either section dollar_figure or dollar_figure of revproc_93_41 an employer cannot make a request for a testing year that ends prior to the date of the request a separate_line_of_business is described in section dollar_figure of revproc_93_41 if it meets the criteria for a line_of_business for the testing year under sec_1_414_r_-2 and for a separate_line_of_business for the testing year under sec_1_414_r_-3 meets the employee requirement of sec_414 on each day of the testing year does not satisfy any of the administrative scrutiny safe harbors of sec_1_414_r_-5 through g and plr-109716-18 satisfies at least one of the following standard access alternatives a the highly_compensated_employee_percentage ratio of the separate_line_of_business for the testing year as determined under sec_1_414_r_-5 is at least percent and not more than percent b ninety percent of the gross revenues of the separate_line_of_business result from the provision of property or services that fall exclusively within one or more industry categories established by the irs through revproc_91_64 c b under sec_1_414_r_-5 and no more than ten percent of the gross revenues of any of the employer’s other separate lines of business result from property or services provided to customers of the employer that fall within the same industry category or categories c the employer is not required to file form 10-k or 20-f but there is a certification from an independent certified_public_accountant that the employer would have been required to report the separate_line_of_business as one or more reportable industry segments on either the form 10-k or the form 20-f if the employer had been required to file the applicable securities_and_exchange_commission sec report for the employer’s fiscal_year ending in the testing year and the separate_line_of_business therefore would have satisfied the administrative scrutiny safe_harbor in sec_1_414_r_-5 d the separate_line_of_business has a highly_compensated_employee_percentage ratio as determined under sec_1_414_r_-5 of less than percent and either i the separate_line_of_business would satisfy the average benefits safe_harbor of sec_1_414_r_-5 if the actual benefit_percentage of the nonhighly compensated employees of the other separate lines of business were reduced by one-third or ii the separate_line_of_business would satisfy the minimum benefit safe_harbor of sec_1_414_r_-5 if the minimum benefit were reduced by one-third e the separate_line_of_business has a highly_compensated_employee_percentage ratio as determined under sec_1_414_r_-5 of more than percent and either i the separate_line_of_business would satisfy the average benefits safe_harbor of sec_1_414_r_-5 if the actual benefit_percentage of the highly compensated employees of the other separate lines of business were increased by one-third or ii the separate_line_of_business would satisfy the maximum benefit safe_harbor of sec_1_414_r_-5 if the maximum benefit were increased by one-third or plr-109716-18 f the separate_line_of_business manages a government facility pursuant to a government contract that specifies the benefits to be provided under a qualified_plan in accordance with section dollar_figure of revproc_93_41 for a separate_line_of_business determination described in sec_3 the irs takes into account the factors enumerated in sec_5 and any other relevant facts and circumstances in determining whether such separate_line_of_business satisfies administrative scrutiny no one factor is necessarily determinative the factors listed in sec_5 of revproc_93_41 are as follows differences in property or services the degree to which the property or services provided by the separate_line_of_business differ from the property or services provided by the employer’s other separate lines of business separateness of organization and operation the degree to which the separate_line_of_business is organized and operated separately from the remainder of employer including the degree of vertical integration of the separate_line_of_business with any other separate_line_of_business of the employer and the degree to which the separate_line_of_business has its own tangible assets nature of business competition the nature of the business competition faced by the separate_line_of_business the degree to which competitors of the separate_line_of_business are organized as independent stand-alone companies that do not engage in other separate lines of business and the type and level of benefits provided by competitors of the separate_line_of_business to their employees historical factors whether the separate_line_of_business was acquired from another employer whether it developed separately within the employer and whether it was operated separately before the enactment of the tax_reform_act_of_1986 geographic factors the degree to which the separate_line_of_business is operated in a distinct geographic area from the employer’s other separate lines of business and the impact geographic factors have on the employer’s compensation and benefit policies safe harbors the degree to which the separate_line_of_business fails to satisfy the safe harbors of sec_1_414_r_-5 in particular the average benefits and minimum or maximum benefits safe harbors of sec_1_414_r_-5 and g size and composition the size and composition of the separate_line_of_business relative to each of the employer’s other separate lines of business this factor plr-109716-18 includes the number of employees both highly compensated and nonhighly compensated and the highly_compensated_employee_percentage ratio as determined under sec_1_414_r_-5 in each of the employer’s separate lines of business whether or not a separate_line_of_business for which an administrative scrutiny determination is being requested as determined for purposes of sec_1_414_r_-7 allocation method which allocation method for residual shared employees the employer applies under sec_1_414_r_-7 and the impact the allocation method will have on the number of employees who are treated as employees of each of the employer’s separate lines of business benefits provided by separate lines of business the relative level of benefits provided by each of the employer’s separate lines of business and the percentage of employees benefiting in each of the employer’s separate lines of business other separate lines of business the degree to which the employer’s other separate lines of business satisfy the requirements of a qualified separate_line_of_business for the testing year under sec_1_414_r_-1 regulated industries whether the separate_line_of_business operates in a regulated_industry ie whether the separate_line_of_business furnishes or sells electrical energy water or sewage disposal services gas or steam through a local distribution system telephone service or other communication services or transportation of gas or steam by pipeline if the rates for such furnishing or sale as the case may be have been established or approved by a state or political_subdivision thereof by any agency_or_instrumentality of the united_states or by a public service or public_utility commission or other similar body of any state or political_subdivision thereof section dollar_figure of revproc_93_41 provides that a line_of_business is described in section dollar_figure if it meets paragraphs through of sec_3 but fails to satisfy any of the standard access alternatives of paragraph of sec_3 in accordance with section dollar_figure of revproc_93_41 for a separate_line_of_business determination described in sec_3 the irs will scrutinize all the relevant facts and circumstances including factors enumerated in sec_5 more closely in determining whether a separate_line_of_business satisfies administrative scrutiny and the irs will determine that the separate_line_of_business satisfies administrative scrutiny only in exceptional circumstances in such case the taxpayer has an additional burden to demonstrate to the irs the relevant facts and circumstances unique to the taxpayer to support a determination that the separate_line_of_business meets administrative scrutiny despite its failure to satisfy any of the standard access alternatives plr-109716-18 based on the facts provided we have made a determination under section dollar_figure of revproc_93_41 that company b satisfies the requirement of administrative scrutiny within the meaning of sec_414 and sec_1_414_r_-6 for testing year f this determination relates only to the status of the above-referenced line_of_business under the administrative scrutiny requirement of sec_414 and the regulations thereunder and does not constitute a determination as to whether the line_of_business satisfies any other requirement under sec_414 this determination does not constitute a determination with respect to whether any plan of the above-referenced line_of_business is qualified under sec_401 or whether it meets any other requirement under the code or regulations this determination will apply to the testing year f and future testing years however this determination may not be relied upon if there has been a misstatement or omission of material facts similarly this determination may not be relied upon if there has been a change in material fact upon which it is based no information provided in support of a request for an administrative scrutiny determination will constitute actual or constructive notice to the secretary as required under sec_414 that an employer treats itself as operating qualified_separate_lines_of_business for a testing year such notice is provided by filing form 5310-a notice of plan merger or consolidation spinoff or transfer of plan assets or liabilities notice of qualified_separate_lines_of_business in the manner specified in revproc_93_40 1993_2_cb_535 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 section b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 plr-109716-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely joyce kahn branch chief qualified_plans branch office of associate chief_counsel tax exempt government entities
